Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed November 29th, 2021 has been entered.  Claims 1, 4, and 5 are pending.  Claims 2 and 3 are cancelled.  All rejections of claim 3 are withdrawn in view of the cancellation of claim 3.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 102(a)(1) as follows:
This application is claiming the benefit of prior-filed application No. 15/284265 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what constitutes “other chlorogenic acids and iso-chlorogenic acids know to the art”.  Is this all chlorogenic and iso-chlorogenic compounds found in S. rebaudiana or all known to exist?  Without more specificity, it is difficult to know what is being claimed.  The use of the term “derivatives” is also indefinite as it renders the scope of the claim unclear.  Therefore, one of ordinary skill would not be able to determine what compounds do, or do not, meet the claimed compounds.
Claims 4 and 5 are included in the rejection as they depend from or otherwise require all of the limitations of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jalili (US-20080026076-A1).
Regarding claim 4, Jalili teaches mixing quercetin with rat food [0049].  Jalili also teaches manufacturing a quercetin-containing tablet for human consumption [0086], [Table 3].  Given that quercetin is one of the non-steviol glycosides in claim 1, the teachings of Jalili are considered to meet claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN-105001281-A) in view of Prakash (WO-2013096420-A).
Regarding claim 1, Xu teaches providing and mixing S. rebaudiana plant material and water, as a solvent, creating a plant material-solvent mixture.  The mixture is steeped for 0 – 120 minutes and then filtered to create a filtrate comprising steviol glycosides and non-steviol glycosides.  Finally, water is added to the filtrate and flavonoids (i.e. quercetin) are extracted using an organic solvent [Paragraphs 0010 – 0014, 0030].
Xu does not teach separating the plant material-solvent mixture by filtration through diatomaceous earth to obtain a filtrate with steviol and non-steviol glycosides.
Prakash teaches separating the insoluble S. rebaudiana plant material from the solution through filtration with diatomaceous earth [pg 19, lines 6 – 13].  The filtrate is then further processed to obtain steviol glycosides [pg 19, lines 14 – 15].  While Prakash does not teach the separation of non-steviol glycosides from the steviol glycosides in the filtrate, Prakash does teach the use of diatomaceous earth 
It would have been obvious to a person having ordinary skill in the art to use the filtration method of Prakash with the extraction method of Xu as the use of diatomaceous earth in the filtration of glycosides from S. rebaudiana is known and therefore would provide predictable results of physical separation.
Regarding claim 5, Prakash teaches nanofiltration of a filtrate containing glycosides from S. rebaudiana [pg 20, lines 15 – 18].  It would have been obvious to include a nanofiltration step as it is known in the isolation of glycosides from S. rebaudiana and would therefore provide the predictable result of separating the solid and liquid phases.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Prakash, and further in view of Jalili.
Regarding claim 4, Xu and Prakash teach extracting a non-steviol glycoside (i.e. quercetin) but do not teach a method of creating a consumable by adding the non-steviol glycoside of claim 1 to the consumable.
Jalili teaches quercetin reducing blood pressure and preventing/treating hypertension [0035].
It would have been obvious to a person having ordinary skill in the art to add the non-steviol glycoside quercetin of Xu and Prakash to a consumable so as to prevent/treat hypertension.

Response to Arguments
Applicant’s arguments, filed November 29th, 2021, have been fully considered.
Claims 2 and 3 are cancelled and any rejections of them have been withdrawn.
Applicant’s arguments, see page 5, ¶2 – 5, filed November 29th, 2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the 
Applicant argues that claim 1 does not include a step of flocculating an extract to make a filter mud and acid extracting non-steviol glycosides, in contrast to Xu, and therefore Xu is not appropriate prior art [pg 5, ¶3].  The Examiner points out that claim 1 comprises the claimed steps.  Other steps, such as flocculation, may be added as needed and still be considered prior art.  Please note that “does” in page 5, ¶3, line 5 is being considered a typo and is being read as “does not”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791           

/Nikki H. Dees/Primary Examiner, Art Unit 1791